Judgment and order reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event, for error in the refusal to charge the requests at folios 401 and 404; and upon the further ground that the verdict, in our opinion, was inadequate as matter of fact. We deem it proper to say that the verdict of a jury in a death case is to be treated no differently than a verdict in the case of a living person. If a verdict in a death case is plainly inadequate or excessive, it is the duty of the courts to correct it. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.